Citation Nr: 0533873	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1977 to April 
1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision by the 
RO.  

In June 2004, the Board remanded the veteran's claim for 
further development.  



FINDINGS OF FACT

1.  The veteran is shown to have been treated for elevated 
liver function levels during his period of active service.  

2.  The veteran is shown to have current liver findings 
consistent with hepatitis that are shown as likely as not to 
be due to exposure during his extensive period of active 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hepatitis C is due to disease that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.159 
(2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1981 in-service medical examination indicates that 
the veteran had a tattoo on his upper left arm.  

A December 1988 service medical record indicates that the 
veteran had high enzyme levels of the kidney, and was 
diagnosed with chronic hepatitis.  

A December 1988 service medical record indicates that the 
veteran was seen for a history of mildly elevated 
transaminases since 1984.  It was noted that the veteran had 
no history of hepatitis, gallstones, or alcoholism.  
Hepatitis serologies were negative.  

The veteran related a history of marijuana use and one 
episode of intravenous cocaine use.  After examination, the 
examiner stated that there was no evidence of 
hyperpigmentation, diabetes mellitus, HIV, or hepatitis.  

A March 2002 VA treatment record indicates a diagnosis of 
hepatitis C.

In his September 2002 application for compensation, the 
veteran stated that he was diagnosed with hepatitis C in July 
2000.  

The July 2004 VA examination indicates that the veteran 
reported having a tattoo placed in 1978, immunizations with 
an air gun in boot camp, multiple sexual partners, and one 
episode in 1983 of needle-sharing.  He denied having any 
transfusions.  

The veteran reported having prolonged fatigue in the late 
1980s, which led to some blood tests that revealed elevated 
liver function tests.  Later testing showed persistent mild 
elevation of his liver function tests without a definite 
diagnosis.  Hepatitis B testing was negative.  A positive 
hepatitis C antibody was recorded in the mid-1990s.  

The veteran's record was reviewed.  The examiner stated that 
the definitive diagnosis of hepatitis C was made in 2000, 
followed by a biopsy, viral load testing, and genotyping in 
2002.  The veteran was offered ribavirin in 2002 and started 
treatment in March 2003, but continued treatment for only one 
month due to the appearance of an anemia and due to his job.  
The veteran reported that, since the fall of 2003, he had 
experienced vague, mild, intermittent, right-sided abdominal 
pain, but no other related symptoms.  

On examination, the veteran's sclerae and skin were normal.  
The abdomen showed very mild obesity but no ascites, and 
there were no spider angiomata.  The liver was palpable at 
the liver margin on inhalation only, and did not feel nodular 
or abnormal in any other way.  

The diagnosis was that of hepatitis C, asymptomatic and 
without current treatment.  The examiner stated that the 
veteran admitted to multiple past risk factors, the most 
likely single risk factor being the use of a shared needle in 
the early 1980's.  


Law and Regulation

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  


Analysis

The July 2004 VA examination indicates that the veteran has a 
diagnosis of hepatitis C, asymptomatic and without current 
treatment.  

Given the demonstrated elevated liver function tests in 
service and the current medical findings, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran as likely as not has hepatitis C that was incurred in 
service.  

In conclusion, the Board finds that the evidence is in 
relative equipoise in showing that the currently demonstrated 
hepatitis C is due to disease or injury that was incurred in 
active service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection is warranted.  

The Board notes that, under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for hepatitis C is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


